DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Objection:
Objection of 15 has been withdrawn based on Applicant's remarks filed on 05/06/22.
112th Rejection:
112th rejection has been withdrawn based on amendments filed on 5/6/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols (Reg. No. 40,326) on 6/15/2022.

The application has been amended as follows: 

In the claims: 

Claim 17 (Currently amended):  The computer program product of claim [[17]] 15,  wherein the user status information further defines, based on the status of each of the plurality of users, those stages in the workflow that may be omitted from the workflow.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13-20 are allowed.
Prior art Gilligan (2006/0277079) teaches content management system with a workflow and changing the predefined workflow stages and different status of a user in para. [0087,0111,0150].
Leitch (US 2007/01 79790) teaches user profile data in para. [0063].
Digate (US 2004/0205134) teaches signing into groupware [0073].
Ohmura (US 6,151,583) teaches verifying users request to change workflow stages (col. 9, lines 5-15).
Judge (US 2006/0015942) teaches historic transaction flag of a user in para. [0025].
Coit (US 2005/0222902) teaches threshold flag in para. [0031].
No prior art teaches determining whether to make a change in the pre-defined sequence of stages based on four conditions i.e. verifying that a requesting user associated with the request has permission for the request, [2] determining a current workflow stage for the particular information item, [3] evaluating profile data of a last modifier of the particular information item, [4] evaluating a user profile of a current user of the particular information item, and, based on these inputs, determining whether to make a change in the pre-defined sequence of stages, as described in claim 1, determining omitting a workflow stage based on positive historic transaction flag, previous positive transaction flag is determined based on a threshold and selecting a next stage of the workflow based on a first information item status level indicative of a present status level of the content of the workflow, as described in claim 8 and entirely omitting a stage of a workflow based on four conditions i.e. [1] a particular status of a corresponding user involved in the workflow including a positive historical transaction record of the user who generated the particular information item, [2] the particular status of a user who generated a particular information item, [8] a special technical field of a user who works on the particular information item and [4] the particular status of a
reviewer who reviews the particular information item, as described in claim 15. The dependents claims are dependent on the independent claims and they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                  
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159